Case 8:19-cv-01335-JLS-KES Document 26 Filed 10/30/19 Page 1 of 1 Page ID #:364



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:19-cv-01335-JLS-KESx                                         Date: October 30, 2019

 Title: MICROVENTION, INC. v. BALT USA, LLC


 PRESENT:

             THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                 Jazmin Dorado                                     Not Present
                Courtroom Clerk                                    Court Reporter

         ATTORNEYS PRESENT FOR                            ATTORNEYS PRESENT FOR
               PLAINTIFF:                                      DEFENDANT:
              None Present                                      None Present



    PROCEEDINGS (IN CHAMBERS):                            ORDER re ESI Discovery Protocol
                                                                    (Dkt. 25)


          On October 11, 2019, the parties filed a request that the Court enter their proposed
 Stipulated Order Governing the Discovery of Electronically Stored Information. (Dkt. 25.)
 While the Court commends the parties for negotiating in detail how they will conduct electronic
 discovery, the Court declines presently to give this protocol the force of a court order. The Court
 nevertheless expects the parties to follow their agreed-upon procedures, and they may raise
 failure to do so in discovery-related motions.



                                                                        Initials of Deputy Clerk JD
